Case: 21-11172     Document: 00516353884         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-11172                            June 13, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ludivina Ayala Dimas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CR-154-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Ludivina Ayala Dimas pleaded guilty of possession of a forged
   security, and she was sentenced within the guidelines range to a 12-month
   term of imprisonment and to a three-year period of supervised release. The
   gist of the case is that eight checks were placed in a United States Mail


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11172      Document: 00516353884            Page: 2    Date Filed: 06/13/2022




                                      No. 21-11172


   collection box, which were stolen, altered to be made payable to Dimas, and
   negotiated by her.
          Dimas’s sentencing guidelines offense level was increased by two
   levels under U.S.S.G. § 2B1.1(b)(2)(A)(i) because the offense involved at
   least 10 victims.    Under the collection-box rule of § 2B1.1, comment.
   (n.4(C)), it was presumed by the district court that the offense involved at
   least 10 victims. Dimas’s contention on appeal that application of the
   collection-box rule in this case is inconsistent with the guideline is unavailing.
   No error has been shown. The judgment is AFFIRMED.




                                           2